Citation Nr: 1038326	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  06-26 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This case comes to the Board of Veterans Appeals (Board) on 
appeal from a July 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  That decision reopened a 
previously denied claim for service connection for PTSD, 
depression, and anxiety, but denied the claim on the merits. 

Despite the determination reached by the RO with respect to the 
claim, the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a previously 
denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issue of entitlement to service connection for PTSD, 
depression, and anxiety on the merits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD, depression, and 
anxiety was previously denied in an unappealed rating decision 
issued in July 2002.

2.  Some of the evidence added to the record since the July 2002 
determination relates to an unestablished fact necessary to 
substantiate the claim for service connection for PTSD, 
depression, and anxiety, and is sufficient to raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's decision of July 2002, which denied service 
connection for PTSD, depression, and anxiety, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  Some of the evidence received since the July 2002 
determination is new and material, and the appellant's claim for 
service connection for PTSD, depression, and anxiety is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106- 475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

In light of the favorable determination with respect to whether 
new and material evidence has been submitted with regards to the 
claim for service connection for PTSD, depression, and anxiety, 
and the need to remand for additional information with regard to 
the merits of the case, no further discussion of VCAA compliance 
is needed.

Analysis

The Board has reviewed all of the evidence in the appellant's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may 
not thereafter be reopened and allowed.  The exception to this 
rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with respect to 
a claim, which has been disallowed, the [VA] shall reopen the 
claim and review the former disposition of the claim."  
Therefore, once an RO decision becomes final under section 
7105(c), absent the submission of new and material evidence, the 
claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 
5108, 7105(c) (West 2002); Barnett, supra.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

VA is required to review for its newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The RO originally denied the Veteran's claim for service 
connection for PTSD, depression, and anxiety in July 2002 on the 
basis that there was no diagnosis of PTSD, there was no objective 
evidence of a verifiable in-service stressor, and there was no 
evidence that the Veteran was seen, treated, or diagnosed with 
anxiety and/or depression while he was on active duty.  He 
appealed the denial and a statement of the case was issued.  
However, he did not file a substantive appeal and the decision 
became final.  See 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2009).

The evidence of record at the time of the July 2002 determination 
consisted of the service treatment records, VA treatment records, 
and statements from the Veteran and his spouse.  The service 
treatment records are negative for any complaints, findings, or 
treatment with regards to any psychiatric disorder.  VA treatment 
records dated in 2001 and 2002 reveal that the Veteran had 
received individual therapy to address several problems including 
symptoms of PTSD and depression.  He also attended a 
psychotherapy/combat related support group to address PTSD issues 
and he completed substance abuse programs in September 2001 and 
March 2002.  The discharge summary from the Veteran's March 2002 
discharge indicates a diagnosis of depression, however, the 
treatment records available at the time of the July 2002 
determination did not reveal a clinical diagnosis of PTSD or 
anxiety.

Statements from the Veteran and his wife relate that he exhibited 
symptoms of a psychiatric disorder.  The Veteran also provided 
information regarding his alleged in-service stressor.  He 
reported that during the winter of 1968 or 1969 while in Germany, 
he witnessed the death of a close personal friend, PFC Nelson, 
when the 5 ton truck driven by PFC Nelson went off the road and 
over a cliff.  

In response to his notice of disagreement, the Veteran was 
provided with a VA mental disorder examination and a PTSD 
examination in November 2002 to address his claim.  After 
performing mental status examinations and psychiatric testing of 
the Veteran, the examiners' rendered Axis I diagnoses of anxiety 
disorder not otherwise specified and mixed substance abuse by 
history.  

The evidence received since the July 2002 decision consists of 
the reports of VA examinations, additional VA treatment records, 
Social Security Administration (SSA) records, lay statements from 
the Veteran's sister and military friends, and additional 
statements from the Veteran.  

VA treatment records reflect that in March 2004, upon psychiatric 
examination, a VA psychologist rendered Axis I diagnoses for the 
Veteran of PTSD, bipolar I, and substance abuse, in remission.  
The Veteran was provided with another VA examination to evaluate 
PTSD in October 2006.  After a psychiatric examination, the Axis 
I diagnoses were of PTSD, polysubstance abuse in full remission, 
and possible bipolar disorder per records.  The examiner 
described the primary stressor related to PTSD as a motor vehicle 
accident of a friend and noted that the Veteran was reporting 
symptoms that would be indicative of PTSD and associated them 
with the death of his friend.  

The Veteran also provided additional information with regards to 
his claimed stressor.  In the August 2005 notice of disagreement, 
the Veteran provided the first name of PFC Nelson.  He also 
provided different dates for the occurrence of the alleged 
stressor, claiming that it occurred between February and April of 
1969.  Additionally, he referenced another incident in August 
1969 when several members of his unit were burned by diesel fuel 
over 70 to 80 percent of their bodies.  In support of his claim, 
in June 2005 the Veteran submitted two buddy statements.  These 
men indicated that they recalled the accident during which the 
truck Nelson was driving went off the road, resulting in his 
death.  One of the men stated that he also remembered a Jeep with 
several soldiers overturning and burning the men.

Upon review of the evidence and resolving all doubt in the 
Veteran's favor, the Board finds that some of the evidence 
submitted subsequent to the June 2002 decision relates to a 
previously unestablished fact, that is, the possible occurrence 
of an in-service stressor and a current diagnosis of PTSD which 
may be related to such stressor.  Further, the additional 
evidence raises a reasonable possibility of substantiating the 
Veteran's claim for service connection for PTSD, depression, and 
anxiety.  Thus, the Board finds that new and material evidence 
sufficient to reopen the claim has been received.



ORDER

New and material evidence having been submitted, the claim for 
service connection for PTSD, depression, and anxiety is reopened, 
and to this extent only the appeal is granted.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's claim 
for service connection for PTSD, depression, and anxiety on the 
merits.

VA treatment records and examinations indicate that the Veteran 
has been diagnosed with several Axis I disorders, including 
depression, anxiety disorder not otherwise specified, substance 
abuse, PTSD, and bipolar disorder.  The most current treatment 
reports reflect a diagnosis of PTSD.

The Veteran has related that during a winter while in Germany, he 
witnessed the death of a close personal friend, PFC Nelson, when 
the 5 ton truck driven by PFC Nelson went off the road and over a 
cliff.  The Veteran has recently provided additional information 
with regards to this alleged in-service stressor.  He indicated 
that the full name of the friend whose death he witnessed was 
Elbert Nelson.  He also provided different dates for the 
occurrence of the alleged stressor, claiming that it occurred 
between February and April of 1969.  A search of the morning 
reports for the Veteran's unit during that time period was 
negative for remarks with regards to a PFC Nelson or casualties 
from a training accident.  However, the request did not provide 
the PFC Nelson's first name.  In addition, information from buddy 
statements indicates the accident occurred while travelling from 
Grafenwohr to Erlangen, Germany.  An additional attempt to verify 
the death of Elbert Nelson between February and April 1969 in 
Germany should be made.

Additionally, the Veteran and a buddy asserted that there was an 
incident in August 1969 during which several members of their 
unit were burned by diesel fuel and/or in a Jeep accident.  The 
Veteran said that he went to see one of the men in a hospital.  
He did not remember the names of any of the men, and he said that 
he did not see any of them back in the unit after he returned 
from the field.  An attempt to verify this event through official 
sources has not been accomplished.  

A recent VA examination and VA treatment records indicate that 
the Veteran has been diagnosed with PTSD.  Thus, after the 
additional development discussed above is completed, if, and only 
if, corroborating evidence of a stressor is received, a VA 
examination should be conducted, if necessary, to determine 
whether the Veteran suffers from PTSD as a result of a 
corroborated stressor.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to provide 
any additional information he can with 
respect to the death Elbert Nelson or the 
other reported accident where soldiers 
suffered burns. Thereafter, attempt to 
verify, through official sources, the death 
of Elbert Nelson in an accident while driving 
from Grafenwohr to Erlangen, Germany in 
February to April 1969.  In addition, attempt 
to verify through official sources the 
accident in August 1969 where members of his 
unit (HHC 3rd Battalion, 37th Armor, 4th 
Armor Division) were burned.  

2.  If, and only if, an alleged stressor is 
sufficiently verified or corroborated, the RO 
should arrange for a VA examination to 
determine whether he currently suffers from 
PTSD or any other psychiatric disorder, 
including anxiety or depression, as a result 
of the verified or corroborated stressor(s).  
The Veteran's claims file must be made 
available to and be reviewed by the examiner 
prior to the completion of the examination.  
Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether the 
Veteran suffers from PTSD or any other 
psychiatric disorder as a result of the 
verified in-service stressor(s).  All tests 
deemed necessary should be performed.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

3.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim for 
PTSD, depression, and anxiety may be granted.  
If not, he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


